      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

             Attorneys for Plaintiff, Pacific Gulf Shipping Co.




                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION


      PACIFIC GULF SHIPPING CO.,
                                                         No. 3:18-CV-02076-MO
                        Plaintiff,
                                                         Admiralty
            vs.

      ADAMASTOS SHIPPING & TRADING                       NOTICE OF RELEASE OF VESSEL
      S.A., VIGOROUS SHIPPING &
      TRADING S.A., BLUE WALL
      SHIPPING LTD., and PHOENIX
      SHIPPING & TRADING S.A.

                        Defendants.



            COMES NOW, Plaintiff Pacific Gulf Shipping Co. (“Plaintiff”) and respectfully provides

     notice to the Court that substitute security was deposited with the Clerk of the Court for the District

     of Oregon shortly before the close of business on Thursday March 21, 2019 in accordance with

     this Court’s Order, Docket 121.        Plaintiff promptly notified the U.S. Marshal Service and
     Substitute Custodian that security was posted and the Vessel was to be immediately released. The
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   NOTICE OF RELEASE OF VESSEL                                                          Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     Substitute Custodian’s notice of release to all interested parties, including the Colombia River

     Pilots, U.S. Coast Guard, Port of Longview, and the Vessel’s agent was issued at approximately

     4:55 pm local time. The Vessel is currently underway out of the District.




                                                 Respectfully submitted,

                                                 CHALOS & CO, P.C.

                                                 BY:     S/BRITON P. SPARKMAN
                                                         Briton P. Sparkman
                                                         Admitted Pro Hac Vice
                                                         Email: bsparkman@chaloslaw.com
                                                         Telephone: 516.714.4300
                                                         Facsimile: 516.750.9051

                                                 and

                                                 SCHWABE, WILLIAMSON & WYATT, P.C.

                                                 BY:      S/DAVID R. BOYAJIAN
                                                         DAVID R. BOYAJIAN, OSB #112582
                                                         dboyajian@schwabe.com
                                                         Kent Roberts, OSB #801010
                                                         Email: ckroberts@schwabe.com
                                                         Telephone: 503.222.9981
                                                         Facsimile: 503.796.2900




                                    CERTIFICATE OF SERVICE

            I hereby certify that I served the foregoing Notice via cm/ECF to all counsel of record in
     the above referenced matter on this 22nd day of March 2019.



                                                         _/s/ Briton P. Sparkman__
                                                         Briton P. Sparkman



                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   NOTICE OF RELEASE OF VESSEL                                                     Attorneys at Law
                                                                                     1211 SW 5th Ave., Suite 1900
                                                                                         Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
